Citation Nr: 1222257	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  04-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder as secondary to the Veteran's service-connected right knee disorders, claimed as chronic depression.

2.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right knee chondromalacia patella (hereafter "right knee instability"). 

3.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right knee degenerative joint disease. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSED AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to January 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder has previous been characterized as entitlement to service connection for chronic depression.  The United States Court of Appeals for Veterans Claims has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal.  

The Veteran testified at a July 2007 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

In November 2009, the Board declined to reopen the Veteran's claim of entitlement to service connection for chronic depression and denied entitlement to increased ratings for the Veteran's service-connected right knee disorders.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court), which, in January 2010, issued an Order granting the parties' Joint Motion for Remand (Joint Motion), thereby vacating and remanding the Board's decision on those issues.  In April 2010 the Board itself remanded those issues for further development.  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  

With regard to the claims remanded by the Court in January 2010, the requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In October 2011 the Board referred this Veteran's claim for a medical expert opinion from a psychiatrist with the Veterans Health Administration (VHA).  That expert provided an opinion in February 2012.  

Unfortunately, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) requires yet further development.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder has not been shown to be causally or etiologically related to active service and was not caused or aggravated by his service-connected right knee disorders.  

2.  The Veteran's service-connected right knee degenerative joint disease has not been manifested by extension limited to 10 degrees, flexion limited to 45 degrees, nonunion of the tibia and fibula, genu recurvatum or any type of ankylosis.

3.  The Veteran's service-connected right knee instability may reasonably be categorized as moderate for the entirety of the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected right knee degenerative joint disease have not been met for any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2011).

3.  The criteria for a rating of 20 percent for the Veteran's service-connected right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in May 2003, December 2009 and February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit has reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's claim of entitlement to an increased initial rating for his service-connected right knee degenerative joint disorder the Board notes that this claim originates from the grant of service connection for those disabilities and that Vazquez-Flores is therefore inapplicable.  

With regard to the increased rating claim for the Veteran's service-connected right knee instability, the Board finds that any notice error with respect to Vazquez did not affect the essential fairness of the adjudication as the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claim for an increased rating.  Specifically, the January 2006 Supplemental Statement of the Case (SSOC) noted the applicable rating criteria and this has been followed by subsequent readjudications.  The Veteran has had a meaningful opportunity to participate in the development of that claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The record reflects that the Veteran has been afforded several VA examinations during the pendency of the appeal.  With regard to increased rating claims for the Veteran's service-connected right knee disorders the Board notes that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, with regard to the issue of entitlement to service connection for an acquired psychiatric disorder the Board notes that the May 2011 VA examiner failed to provide an adequate rationale for her opinion.  To supplement that examination report the Board requested an expert medical opinion from a psychiatrist with the Veterans Health Administration and an opinion consistent with the entirety of the evidence of record was obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

Acquired Psychiatric Disorder

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder.  The Board notes that this issue has previously been characterized as entitlement to service connection for chronic depression.  However, in accordance with Clemons, the Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Veteran asserts that this condition is secondary to his service-connected right knee disorders.   

The Veteran first claimed entitlement to service connection for an acquired psychiatric disorder in March 1993.  The RO denied entitlement to service connection in a November 1993 rating decision, which the Veteran did not appeal.  Accordingly, that rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In May 2003 the Veteran filed another claim asserting entitlement to service connection for an acquired psychiatric disorder.  In an August 2003 rating decision the RO reopened the Veteran's claim, finding that new and material evidence had been submitted.  Nevertheless, the RO denied the claim on a de novo basis, after determining that the evidence did not support a finding that the Veteran's acquired psychiatric disorder began in service, was due to service or was related to his service-connected right knee disorders.  The Veteran submitted a Notice of Disagreement (NOD) in November 2003.  The RO issued a Statement of the Case (SOC) in May 2004 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2004.  

The Veteran's claim first came before the Board in November 2008.  The Board also reopened the claim after finding that new and material evidence had been submitted, but denied the claim on a de novo basis.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2010 the Court vacated the Board's decision to deny entitlement to service connection and remanded the issue back to the Board.  In April 2010 the Board itself remanded the claim, determining that further development was required.  The requested development has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is once again before the Board for final appellate review.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board makes particular note that VA amended its regulations pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the October 10, 2006.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

As noted, the Veteran's primary contention is that his acquired psychiatric disorder has been either caused or aggravated by his service-connected right knee disorders.  The relevant evidence of record on this issue consists of service treatment records, private treatment records, VA treatment records, VA examination reports, records from the Social Security Administration, a VHA report and both written and oral statements from the Veteran and other individuals.  

The Board notes that the Veteran does not contend, and service treatment records do not indicate, that the Veteran had any manifestations of an acquired psychiatric disorder in service.  These records, as well as post-service treatment records, indicate continued treatment for disorders of the right knee, with significant pain noted.  

In his March 1993 claim the Veteran stated that he had chronic depression secondary to his poor physical condition and chronic pain.  A psychiatric evaluation was performed in May 1993 and no psychiatric problems were identified.  The examiner did suggest that a somatoform pain disorder might be considered.  

Private treatment records from 1993 through 1995 indicate assessments of mild depression, for which the Veteran was prescribed medication.  These records indicate that the Veteran was going through a divorce.  Treatment records from August 1995 indicate that the Veteran's chief complaint was that he had just gotten divorced after being married for 22 years.  The Veteran stated that he had been depressed his entire life, but that he had started feeling more depressed for the past two to three years.  He reported that his childhood was "neglected," and that his education was affected because of continuous and frequent moves.  The Veteran stated that one of the reasons for his depression is his pain.  The Veteran was diagnosed with moderate, late-onset dysthymia without psychotic features.  He was also diagnosed with a pain disorder due to psychological and medical factors.  The evaluating provider concluded by stating that the Veteran's mental status examination seemed to be normal.  Additional records from August 1995 indicate that the Veteran's mental status was within normal limits.  The evaluating provider diagnosed dysthymia, pain disorder and subjective complaints, but stated that, on mental status evaluation, the Veteran was objectively within normal limits.  

A mental health evaluation from July 2001 indicates that the Veteran was evaluated for the purpose of offering coping skills for pain management.  The evaluating provider noted that the Veteran had been experiencing chronic back pain for several years.  She also noted the Veteran's right knee pain and subsequent neuropathic pain.  She observed that this pain had an impact on the Veteran's lifestyle in that it made him less active, but also noted that the Veteran was able to walk two and a half miles on the weekends and continued to work fifty hours per week.  The Veteran stated that he suspected he had some tendency towards depression even before the onset of his chronic pain problems.  Mental status evaluation revealed that the Veteran's typical mood was "good," and that that his affect and range were normal.  He was oriented to place, time and person.  Both recent and remote memory were average.  He demonstrated no difficulties with concentration as tested by digits forward and backward.  His judgment appeared good and his abstraction ability was above average.  No abnormalities were noted in perception, thought process or thought content.  The examiner diagnosed the Veteran with a pain disorder and major depressive disorder, recurrent, in partial remission.  

In November 2006 the Veteran was afforded an additional VA examination to determine whether there was a connection between his depressive disorder and his right knee disorders.  The examiner diagnosed the Veteran with mild, recurrent major depressive episodes and noted a long history of mild to moderate dysphoria.  He stated that "medically, there is a pathophysiological relationship between the two conditions," but that "because of the limited information in regard to the clinical criteria utilized by past examination to arrive at a diagnosis of major depressive episode, there was very little evidence in the medical record and the C-file explaining the relationship."  In an addendum report the VA examiner stated that after a careful review of all of the records in the claims file he could not find a definitive description of the Veteran's clinical depression or the impact of his orthopedic problems on his depression.  

The Veteran testified at a hearing before a Veterans Law Judge in July 2007.  During that hearing the Veteran reported that he was treated for his depression in the 1990s for approximately a year and that it was ultimately determined that he had chronic pain and not depression.  

The Veteran was afforded an additional VA examination May 2011.  That examiner stated that although the Veteran has suffered from chronic depression to a mild degree for many years, it was not caused by, a result of, or aggravated by his active duty service or his service-connected right knee disabilities.  Rather, he stated that the Veteran's depression was thought to have coincided with a period involving a high school basketball injury and the death of his mother.  

In July 2011, the Board sought an advisory opinion from a psychiatrist from the Veterans Health Administration (VHA).  That opinion was received in February 2012.   The VHA psychiatrist provided a written opinion wherein he indicated having reviewed the Veteran's claims file.  He noted that the Veteran suffered several losses in his life at an early age, including the loss of his mother, perceived neglect by his father and knee injuries while playing basketball in 1962.  He also noted that the Veteran developed back pain after service and has subsequently struggled with chronic pain.  The examiner observed that there were no treatment records from a psychiatrist or psychologist after 1995 and that the brief period of treatment for depression by a psychiatrist between 1993 and 1995 coincided with two back surgeries that had poor results and the Veteran's divorce.  The examiner stated that the most significant finding from a review of the records was that the Veteran had not sought treatment for the last 15 years.  With regard to the 2006 VA examination report the VHA psychiatrist observed that the examiner found no evidence of any relationship between the Veteran's depression and his service-connected right knee disorders.  The VHA psychiatrist concluded that it was less likely than not that the depression the Veteran suffers from has been caused or aggravated by his service-connected right knee disabilities.  He stated that this opinion was based on a careful review of the claims file.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.  As noted above, the Veteran does not contend, and the evidence does not indicate, that the Veteran's psychiatric disorder began in service.  Instead, the Veteran's sole assertion is that his acquired psychiatric disorder has either been caused or aggravated by his service-connected right knee disorders.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, at 470-71.  

The record in this case contains medical evidence both potentially supportive of the Veteran's assertion that his acquired psychiatric disorder is due to or aggravated by his service-connected right knee disorders and against that conclusion.  However, the totality of the evidence is not in equipoise in this case.  Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim.  

In so finding, the Board places the greatest probative weight on the VHA opinion from February 2012, which indicates that the Veteran's acquired psychiatric disorder is not related to his service-connected right knee disorders.  The VHA psychiatrist specifically concluded that it was less likely than not that the Veteran's acquired psychiatric disorder was the result of or aggravated by his right knee problems.  This report contains an extremely thorough review of the evidence and a well-reasoned medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence potentially supporting the Veteran's assertion that his acquired psychiatric disorder is due to or aggravated by his service-connected right knee disorders consists of his own statements and a statement in the November 2006 VA examination report.  Specifically, the examiner who conducted the November 2006 VA examination stated that "...[m]edically, there is a pathophysiological relationship between the two conditions..."  However, that examiner also stated that "... because of the limited information in regard to the clinical criteria utilized in past examinations to arrive at a diagnosis of major depressive disorder, there was very little evidence in the medical record and the c-file explaining the relationship."  This statement is ambiguous and does not provide any basis or rationale.  Moreover, it is unclear whether or not that examiner even expressed an opinion as to whether there was a relationship between the acquired psychiatric disorder and the service-connected right knee disorders.  

The Board must also consider the Veteran's lay statements.  Lay testimony may be competent as to some matters of diagnosis and etiology, and the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements that his acquired psychiatric disorder is due to or aggravated by his service-connected right knee disorders relate to internal medical and psychological processes that are of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on this issue are therefore not competent.

As noted above, a claim for secondary service connection may be granted when the disability claimed is proximately due to a service-connected disability or when the disability claimed has been aggravated by a service-connected disability.  Entitlement to service connection on these bases requires competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  The competent evidence of record clearly shows that the Veteran's acquired psychiatric disorder was  not caused or aggravated by his service-connected disorders and thus service connection must be denied. 

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for an acquired psychiatric disorder.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Right Knee Disorders

The Veteran has also claimed entitlement to a rating in excess of 20 percent for his service-connected right knee chondromalacia patella and an initial rating in excess of 10 percent for his service-connected right knee degenerative joint disease.  Essentially, the Veteran contends that the evaluations he has received for his right knee disorders do not accurately reflect the severity of those conditions.

The Veteran first claimed entitlement to service connection for a right knee chondromalacia in January 1968, shortly after he was released from active service.  In January 1968 and February 1968 rating decisions the RO denied entitlement to service connection, finding that the Veteran had a preexisting right knee disorder that was not aggravated during service.  

In a September 1968 rating decision the RO reopened that claim and granted entitlement to service connection, finding that there was evidence of aggravation.  A 10 percent rating was assigned from January 6, 1968, the day that the Veteran was released from active service.  That evaluation was continued in rating decisions from March 1969 and November 1993.

In May 2003 the Veteran filed another claim asserting entitlement to an increased rating for his service-connected right knee disorder.   In an August 2003 rating decision the RO increased the rating for the Veteran's service-connected right knee chondromalacia patella to 20 percent, effective from November 6, 2002, and granted entitlement to service connection for right knee degenerative joint disease.  A 10 percent rating for the Veteran's right knee degenerative joint disease was assigned, also effective from November 6, 2002.  The Veteran submitted a Notice of Disagreement (NOD) in November 2003.  The RO issued a Statement of the Case (SOC) in May 2004 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2004.  The Veteran's claim first came before the Board in November 2008, at which time entitlement to increased ratings for the Veteran's service-connected right knee disorders was denied.

The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court), which, in January 2010, issued an Order granting the parties' Joint Motion for Remand (Joint Motion), thereby vacating and remanding the Board's decision on those issues.  

In April 2010 the Board determined that the November 6, 2002, effective date previously assigned for the Veteran's right knee disorders was incorrect.  It therefore assigned an effective date of November 2, 2002, for the grant of entitlement to a 20 percent rating for the Veteran's service-connected right knee chondromalacia patella and the grant of entitlement to a 10 percent rating for the Veteran's service-connected right knee degenerative joint disease.  The Board remanded the claims of entitlement to increased ratings for those conditions.  The development requested in that remand has now been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's increased rating claims are once again before the Board.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Knee disabilities may be rated under several different diagnostic codes.  If the evidence shows compensable limitation of both flexion and extension, two separate disability ratings may be assigned.  VAOPGCPREC 9-2004.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is assigned where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees.  Finally, a 30 percent rating is assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under Diagnostic Code 5261, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent evaluation is for warranted where extension is limited to 20 degrees.  A 40 percent evaluation is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Under Diagnostic Code 5257, for other impairment of the knee, a 10 percent rating may be assigned for recurrent subluxation or lateral instability which is slight.  A 20 percent rating may be assigned for recurrent subluxation or lateral instability which is moderate, and a 30 percent rating may be assigned for recurrent subluxation or lateral instability which is severe.  

Under Diagnostic Code 5258 a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  

Additional rating criteria are found under Diagnostic Code 5256 (ankylosis of the knee), 5259 (symptomatic removal of the semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45 and 4.59. 

The relevant evidence of record includes private treatment records, VA treatment records, VA examination reports, records from the Social Security Administration and both written and oral statements from the Veteran and other individuals.  

In his May 2003 claim the Veteran stated that his right knee has been a major problem his entire life and that he has endured four right knee surgeries and would need a knee replacement.  

Private treatment records provided by the Social Security Administration from November 2002 indicate that the Veteran was being treated for continued right knee problems.  Examination of the right knee revealed significant effusion and positive meniscal signs.  The assessment was a suspected torn meniscus.  

Records from December 2002 indicate that the Veteran underwent at least four operations on his right knee in the 1960s, two arthroscopically and two open.  The Veteran reported that his right knee caused chronic discomfort related to walking and weight bearing.  He stated that he is unable to walk very far and cannot stand long without discomfort.  Physical examination revealed a stiff-legged gait pattern.  Range of motion was from 5 degrees to 125 degrees.  Mild effusion and crepitation were noted.  Medial and lateral stability were normal to the varus and valgus stress test.  There was no palpable Baker's cyst or popliteal cyst.  Radiographic imagery showed mild arthritis changes until the 30 degree standing film, which showed bone-on-bone lateral compartment arthritis.  Records from January 2003 show consistent symptomatology and records from February 2003 indicate an assessment of degenerative joint disease.  

The Veteran was afforded a VA examination in support of his increased rating claim in June 2003.  During that examination the Veteran reported that he was having increased pain and swelling in his right knee, as well as a sensation of subluxation.  No locking was reported, but the Veteran stated that he has activity-related flare-ups six to seven times a year lasting for up to two weeks.  The Veteran noted that he has used a cane for the past two years and uses crutches during flare-ups.  Use of knee braces was also noted.  Physical examination revealed an antalgic gait.  Posture was unremarkable.  Tenderness to firm palpation about the anterior knee joint, patella and peripatellar was observed.  No effusion was evident.  Range of motion studies revealed extension from -3 degrees and flexion to 115 degrees when in a supine position and extension from -15 degrees and flexion to 110 degrees in a sitting position.  Pain on extension from -10 degrees to -3 degrees and on flexion from 60 degrees to 115 degrees was noted.  Atrophy of the vastus medialis muscle was noted, as was crepitus.  There was some guarding with pivot shift testing, but this was observed to be normal.  Anterior drawer and Lachman's test were also normal.  Some laxity was evident with varus stress at 30 degrees of flexion and 3 degrees of flexion.  Increased pain was noted on repetitive motion, as well as increasing stiffness and fatigue.  Radiographic imagery revealed severe narrowing of the lateral joint space and chondrocalcinosis involving the patellofemoral joint.  

In his June 2004 Substantive Appeal (VA Form 9) the Veteran stated that he has a very active lifestyle, working 10 hour days as a draftsman and trying to walk as much as he can.  He stated that an average walk for him is about 10 minutes per day, and that any more activities, such as yard work, house work or hobbies, increased the pain and swelling in his right knee.  

The Veteran was afforded another VA examination in May 2005.  The Veteran reported chronic knee discomfort and swelling.  He stated that his knee locks and is unstable with some motions and that he uses a cane.  Physical examination revealed abnormal posture due to the use of a hinged knee brace.  A left-sided limp was observed and a leg length disparity of 2 centimeters was noted.  Examination of the feet did not reveal signs of abnormal weight bearing.  Marked bony abnormalities were noted through the patella, medial and lateral aspects with scarring.  There was a moderate degree of instability.  There was no evidence of recurrent subluxation, locking pain, joint effusion or ankylosis.  Range of motion studies revealed flexion to 105 degrees and extension to 5 degrees.  Pain was noted at 100 degrees of flexion and at 10 degrees of extension.  The examiner noted that range of motion was additionally limited to pain, fatigue, weakness and lack of endurance after repetitive use, but not by incoordination.  Radiographic imagery revealed moderately advanced degenerative changes, mainly in the medial compartment and to a slightly lesser degree in the lateral compartment.  
  
An additional VA examination was provided in August 2006.  During that examination the Veteran reported constant pain and a locking sensation.  Stiffness and popping from inactivity were also reported.  The Veteran stated that he has difficulty doing daily activities.  Physical examination revealed a leg length disparity of 3 centimeters.  Examination of the feet revealed signs of abnormal weight bearing.  The Veteran's posture and gait were abnormal and the examiner observed that the Veteran uses a brace for ambulation because of a fear of right knee buckling.  The Veteran's right knee demonstrated signs of effusion, weakness, tenderness, abnormal movement and guarding.  There was also locking pain, joint effusion and crepitus.  Range of motion studies revealed flexion to 98 degrees and extension to zero degrees.  The examiner noted that there was pain at 90 degrees of flexion and at 22 degrees of extension.  He stated that joint function was additionally limited by pain, fatigue, weakness and lack of endurance after repetitive use, but that the additional limitation was zero degrees.  Anterior and posterior cruciate ligaments stability testing was within normal limits, as was medial and lateral collateral ligaments stability testing.  The medial and lateral meniscus test was abnormal and showed a moderate degree of severity.  

In July 2007 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran stated that his meniscus cartilage and part of his lower kneecap had been completely removed.  He stated that a knee replacement had been recommended, but that he had not yet made a decision.  He reported wearing a brace and using a cane.  

In January 2010 the Veteran was scheduled for another VA examination.  During this examination the Veteran reported weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, tenderness, effusion and pain.  He denied experiencing flare-ups, heat, deformity, drainage, subluxation or dislocation.  He reported difficulty standing and walking, stating that his knee locks.  He also described pain, swelling and locking with any activity.  Physical examination revealed normal posture.  The Veteran walked slowly and deliberately.  The Veteran's gait was abnormal, which the examiner described as "cannot perform."  Examination of the feet did not reveal any signs of abnormal weight bearing, breakdown, callosities or unusual shoe wear pattern.  The examiner noted that the Veteran uses a brace and cane because it helps with stability.  The knee showed evidence of instability and guarding of movement.  There was no evidence of edema, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment or drainage.  There was no subluxation.  There was locking pain and crepitus, but no ankylosis.  Range of motion studies revealed flexion to 110 degrees and extension to 5 degrees.  Pain was noted at those ranges of motion.  The examiner stated that repetitive range of motion of the right knee was not possible because of weakness, tenderness and pain.  Anterior and posterior cruciate ligaments test was within normal limits.  Medial and lateral collateral ligaments stability test was abnormal with slight instability and medial and lateral meniscus test was abnormal with a moderate degree of severity.  The examiner diagnosed the Veteran with right knee degenerative joint disease associated with right knee chondromalacia patella.  Moderate instability of the knee was also noted, without subluxation.  The examiner stated that the Veteran has not worked since 2003 and that the effect of the Veteran's knee disorders on his daily activity was that he can walk for a maximum of one block at a time and cannot do prolonged standing.  The examiner also noted that the Veteran's knee locks up during daytime activity and that he needs to walk with a cane and knee brace.  

The Veteran's most recent VA examination was provided in April 2011.  The Veteran reported continued worsening pain in his right knee aggravated by bending, standing and walking.  Physical examination revealed an antalgic gait and poor propulsion.  Deformity, swelling, effusion, tenderness, pain at rest and guarding of movement were also noted.  There was no crepitation or instability.  Range of motion studies revealed flexion to 90 degrees and extension limited by 5 degrees.  The examiner stated that there was objective evidence of pain following repetitive motion, but no additional limitations.  There was no evidence of joint ankylosis.  The examiner diagnosed the Veteran with advanced arthritis of the right knee with moderate to mild limitations on usual daily activities.  

After a thorough review of the entirety of the evidence of record the Board finds that a rating evaluation in excess of the 20 percent currently assigned for the Veteran's service-connected right knee degenerative joint disease is not warranted.  However, the Board also finds that the Veteran's service-connected right knee instability merits an increased rating of 20 percent. 

In this regard, the Board notes that the 20 percent rating in effect for the Veteran's degenerative joint disease, previously rated under Diagnostic Code 5003 for arthritis, has now been assigned under Diagnostic Code 5258 for dislocation of the semilunar cartilage.  As this is the maximum rating allowable under that diagnostic code the Board may not assign a higher rating for the Veteran's right knee degenerative joint disease on that basis.  

Accordingly, available diagnostic codes include Diagnostic Code 5260 for limitation of flexion, and Diagnostic Code 5261 for limitation of extension.  In addition, Diagnostic Code 5256 for ankylosis, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code 5259 for removal of the semilunar cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum, should also be considered.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Codes 5256 to 5259 and Diagnostic Codes 5262 and 5263 because they are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

No increased rating is warranted under Diagnostic Code 5260 because at no point during the period on appeal has the Veteran's right knee flexion been limited to 45 degrees or less.  The evidence shows, at worst, flexion limited to 90 degrees.  While the June 2003 VA examination report indicates that the Veteran had pain on flexion starting at 60 degrees the examiner stated that flexion was to 110 degrees and that there was no additional limitation in range of motion due to pain.  

Similarly, an increased rating is not warranted under Diagnostic Code 5261 because at no point during the period on appeal has the Veteran's right knee extension been limited to 10 degrees.  Several examinations do show that the Veteran had pain on extension, most notably the August 2006 VA examination report which showed pain at 22 degrees of extension.  However, that examiner noted that joint function was additionally limited by pain, but by zero degrees.  Subsequent VA examinations do not show extension limited by more than 5 degrees.  In this regard, the Board notes that pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of the normal working movements of the body such as excursion, speed, coordination or endurance.  Mitchell v. Shinseki, No. 09-2169, slip op. at 8 (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet App.).

The Board also notes that there is no evidence that the Veteran has any form of ankylosis as required under Diagnostic Code 5256, that he has undergone removal of the semilunar cartilage as required under Diagnostic Code 5259, that he suffers from genu recurvatum as required under Diagnostic Code 5263, or that he has impairment of the tibia and fibula as required under Diagnostic Code 5262. 

Diagnostic Code 5257, for other impairment of the knee, has been the basis of the 10 percent rating assigned for the Veteran's chondromalacia patella.  A review of the evidence of record for the period on appeal shows that the Veteran has demonstrated some instability of the joint.  The June 2003 VA examination report indicates that the Veteran reported having a sensation of subluxation.  Some laxity was evidenced with varus stress.  During his May 2005 VA examination the Veteran reported having knee instability.  The examiner stated that there was a moderate degree of instability, but no evidence of recurrent subluxation.  The August 2006 VA examination report indicates that medial and lateral meniscus testing was abnormal, showing a moderate degree of severity.  The January 2010 VA examination report indicates that the Veteran was having problems with instability.  No subluxation was noted, but medial and lateral collateral ligaments stability testing was abnormal, with slight instability.  Medial and lateral meniscus testing was also abnormal, with a moderate degree of severity.  The examiner stated that there was overall moderate instability of the knee.  The April 2011 VA examination report does not indicate that there was any instability.  

As noted above, Diagnostic Code 5257 allows for a 10 percent rating for cases of recurrent subluxation or lateral instability that are slight, a 20 percent rating for cases of recurrent subluxation or lateral instability that are moderate, and a 30 percent rating for cases of recurrent subluxation or lateral instability that are severe.  Despite conflicting evidence showing both the presence of and the absence of right knee instability, the evidence as a whole indicates that the Veteran does have right knee instability which may reasonably be characterized as moderate.  Therefore, an increased rating of 20 percent is warranted under Diagnostic Code 5257 for the entirety of the period on appeal.  

Nevertheless, the Board has determined that a rating in excess of 20 percent for the Veteran's right knee instability is not warranted.  There is no evidence that the Veteran's right knee instability has ever been severe, a finding required for the next higher rating.

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's right knee disorder and right knee instability have required frequent hospitalization, or that manifestations of those disabilities have at any point exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the record does not indicate that the Veteran's right knee degenerative joint disease warrants a rating in excess of 20 percent.  Moreover, while the record does demonstrate entitlement to a rating of 20 percent for the Veteran's right knee instability there is no basis on which to grant a rating in excess of 20 percent for that condition.  

To the extent that the Veteran argues entitlement to ratings higher than those assigned, the Board places greater probative value to the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of the Veteran's orthopedic disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right knee degenerative joint disease is denied.

Entitlement to a rating of 20 percent for the Veteran's service-connected right knee instability is granted to the extent warranted under pertinent laws and regulations.  



REMAND

As noted above, the Veteran has also claimed entitlement to a total disability rating based on individual unemployability (TDIU).  Unfortunately, a remand is again required on this issue.  Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In its April 2010 remand the Board instructed the RO/AMC to undertake further development of the Veteran's claim for a total disability rating based on individual unemployability (TDIU).   The examinations obtained do not indicate whether or not a combination of the Veteran's service-connected disabilities may preclude employment.  

On remand, the RO/AMC should obtain an opinion from a VA examiner (one examiner) that clearly states whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.  The examiner must indicate having considered all of the Veteran's service-connected disabilities. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Richland VA CBOC and request all medical records pertaining to the Veteran from November 2003 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for any appropriate VA examination to determine the effect of all service-connected disabilities on his employability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and indicate having done so.  

Following review and examination, the examiner is requested to state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.  In this regard, the examiner must specifically take into consideration all of the Veteran's service-connected disabilities and note having done so.

In forming an opinion the examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examiner must not consider the Veteran's age or any limitations from nonservice-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


